SUMMARY ORDER
Plaintiff Zary Marekh appeals from the dismissal of her constitutional challenges to the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681 et seq. In particular, Marekh challenges the constitutionality of 15 U.S.C. § 1681h(e), which limits common law defamation, invasion of privacy, and negligence actions. This section states that a consumer who brings any action or proceeding for defamation, invasion of privacy, or negligence based on information in credit reports needs to prove malice or willful intent to injure on the part of the credit agency in order to recover. Marekh alleges violations of numerous constitutional provisions, including the First Amendment, the Tenth Amendment, and the Due Process Clause, and claims that the enactment exceeds Congress’s constitutional authority under the Commerce Clause.
We find no merit in any of Marekh’s challenges to the constitutionality of the FCRA. None of her arguments raise a serious question as to the constitutionality of the FCRA, let alone the “plain showing” that is required for us to declare an Act of Congress unconstitutional. See United States v. Morrison, 529 U.S. 598, 120 S.Ct. 1740, 1748, 146 L.Ed.2d 658 (2000).
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.